NUMBER 13-11-00258-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG

                        IN RE CASSANDRA WALKER


                     On Petition for Writ of Mandamus.


                       MEMORANDUM OPINION
                  Before Justices Garza, Vela, and Perkes
                    Memorandum Opinion Per Curiam
      Relator, Cassandra Walker, has filed a petition for writ of mandamus in which she

contends that respondent, the Honorable Laura Betancourt, presiding judge of the

County Court at Law Number Two of Cameron County, Texas, abused her discretion,

leaving relator without an adequate appellate remedy, by: (1) “refus[ing] to enter an

Order Granting Nonsuit”; (2) entering an “Order With Additional Provisions Anent The

Temporary Guardianship Pending Contest”; and (3) entering an “Order To Place Liquid

Assets of Billy Joe Williamson In Registry Of The Court” in trial court cause number

2011-CGC-2, styled In the Guardianship of Billy Joe Williamson, An Incapacitated
Person.   The real parties in interest in this proceeding are:      Roger McKnight, the

temporary guardian of the estate and person of Billy Joe Williamson; Ruben Herrera, the

court-appointed attorney ad litem for Billy Joe Williamson; and Annabell Alegria, the

court-appointed guardian ad litem for Billy Joe Williamson.

       Having reviewed and fully considered relator’s petition and a response thereto filed

by real party in interest McKnight, this Court is of the opinion that relator has not shown

herself entitled to the relief requested and that the petition should be denied.

Accordingly, relator’s petition for writ of mandamus is DENIED.


                                                        PER CURIAM

Delivered and filed the
12th day of May, 2011.




                                            2